



Exhibit 10.3
EXECUTIVE CHANGE IN CONTROL AGREEMENT
This Executive Change In Control Agreement (this “Agreement”) is entered into on
March 31, 2017, by and between Teleflex Incorporated (the “Company”) and Liam
Kelly (“Employee”).
WHEREAS, Employee is employed as an executive of the Company at its headquarters
in Wayne, Pennsylvania; and
WHEREAS, on February 21, 2017, the Board of Directors of the Company approved
the promotion of Employee to the position of President and Chief Executive
Officer, effective as of January 1, 2018 (the “Effective Date”); and
WHEREAS, the Board of Directors of the Company believes that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of Employee to the Company without distraction, notwithstanding that
the Company could be subject to a Change of Control, and that such possibility,
and the uncertainty and questions which it may raise among management, may
result in the departure or distraction of key management personnel to the
detriment of the Company; and
WHEREAS, in consideration for Employee agreeing to continue in employment with
the Company and agreeing to keep Company information confidential, the Company
agrees that, from and after the Effective Date, Employee shall receive the
compensation set forth in this Agreement in the event Employee’s employment with
the Company is terminated without Cause or Employee terminates employment for
Good Reason, upon or after a Change of Control;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:
1.Definitions.
“Base Salary” shall mean the highest annualized base rate of salary being paid
to Employee in all capacities with the Company, together with any and all salary
reduction authorized amounts under any of the Company’s benefit plans or
programs, at the time of the Change of Control or any time thereafter.
“Benefit Period” shall mean the period beginning on Employee’s Termination Date
and ending on the first to occur of (a) the second anniversary of the
Commencement Date or (b) the first date on which Employee is employed by another
employer and is eligible to participate in a health plan of Employee’s new
employer.
“Board” shall mean the board of directors of the Company.
“Bonus Plan” shall mean a plan of the Company providing for the payment of a
cash bonus to Employee.
“Cause” shall mean (a) misappropriation of funds, (b) conviction of a crime
involving moral turpitude, or (c) gross negligence in the performance of duties,
which gross negligence has had a material adverse effect on the business,
operations, assets, properties or financial condition of the Company and its
subsidiaries taken as a whole.





--------------------------------------------------------------------------------





“Commencement Date” shall mean the first day of the seventh month beginning
after Employee’s Termination Date.
“Change of Control” shall mean one of the following shall have taken place after
the Effective Date:
(a)any “person” (as such term is used in Sections 13(d) or 14(d) of the Exchange
Act) (other than the Company, any majority controlled subsidiary of the Company,
or the fiduciaries of any Company benefit plans) becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 20% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company;
(b)individuals who, as of the beginning of any 24 month period, constitute the
Board (as of the Effective Date, the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company;
(c)consummation of (i) a merger, consolidation or reorganization of the Company,
in each case, with respect to which all or substantially all of the individuals
and entities who were the respective beneficial owners of the voting securities
of the Company immediately prior to such merger, consolidation or reorganization
do not, following such merger, consolidation or reorganization, beneficially
own, directly or indirectly, at least 65% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the entity or entities resulting from such merger, consolidation or
reorganization, (ii) a complete liquidation or dissolution of the Company or
(iii) a sale or other disposition of all or substantially all of the assets of
the Company, unless at least 65% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the entity or entities that acquire such assets are beneficially
owned by individuals or entities who or that were beneficial owners of the
voting securities of the Company immediately before such sale or other
disposition; or
(d)consummation of any other transaction determined by resolution of the Board
to constitute a Change of Control.
“Code” means the Internal Revenue Code of 1986, as amended.
“Component Target Amount” shall have the meaning specified therefor in the
definition of “Target Bonus” in this Section 1.
“Disability” shall mean Employee’s continuous illness, injury or incapacity for
a period of six consecutive months.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” means a Termination of Employment initiated by Employee by Notice
of Termination, in accordance with Section 2 hereof, upon one or more of the
following occurrences; provided that as soon as practicable after Employee
becomes aware of such occurrence and before such Notice of Termination is given,
Employee shall have given notice of Good Reason to the Company and the Company
shall not have fully corrected the situation within 10 days after such notice of
Good Reason:





--------------------------------------------------------------------------------





(e)any failure of the Company to comply with and satisfy any of the material
terms of this Agreement;
(f)any significant reduction by the Company of the title, duties, job
responsibilities, reporting relationship or position of Employee;
(g)any reduction in Employee’s Base Salary; or
(h)the moving of the principal office of the Company to which Employee is
assigned to a location more than 25 miles from its location on the date of the
Change of Control.
“Performance Period” applicable to any Target Amount under a Bonus Plan shall
mean the period of time in which the performance goals applicable to the
determination of cash bonus awards pursuant to such Bonus Plan are measured.
“Target Amount” in respect of a bonus payable to Employee pursuant to any Bonus
Plan shall mean the amount specified in the Company’s records pertaining to such
Bonus Plan as the “target amount” of cash bonus which would be payable to
Employee if specified conditions were fulfilled.
“Target Bonus” shall mean the sum of the Target Amounts (each a “Component
Target Amount”) which would be payable in the year immediately following the
Termination Year pursuant to all Bonus Plans if all of the conditions for the
payment of each Component Target Amount were fulfilled, without regard to
whether such conditions are actually fulfilled; provided that, if a Target
Amount has not been determined for any such Bonus Plan on or before the
Termination Date, the Target Amount for such Bonus Plan which would have been
payable in the Termination Year shall be substituted for such undetermined
Target Amount in the foregoing calculation of the “Target Bonus.”
“Termination Date” shall mean the date of receipt of the Notice of Termination
described in Section 2 hereof or any later date specified therein as the
effective date of Employee’s Termination of Employment, as the case may be.
“Termination of Employment” shall mean the termination of Employee’s active
employment relationship with the Company. Employee’s Termination of Employment
for all purposes under this Agreement will be determined to have occurred in
accordance with the “separation from service” requirements of Code Section 409A
and the Treasury Regulations and other guidance issued thereunder, and based on
whether the facts and circumstances indicate that the Company and Employee
reasonably anticipated that no further service would be performed after a
certain date or that the level of bona fide services Employee would perform
after such date (as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately proceeding 36-month period (or
actual period of service, if less).
“Termination following a Change of Control” shall mean a Termination of
Employment upon or within two years after a Change of Control either:
(i)initiated by the Company for any reason other than Disability or Cause; or
(j)initiated by Employee for Good Reason.
“Termination Year” shall mean the year in which Employee’s Termination Date
occurs.
2.Notice of Termination. Any Termination of Employment shall be communicated by
a Notice of Termination to the other party hereto given in accordance with
Section 14 hereof. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (a) indicates the specific reasons for the
termination, (b) briefly summarizes the facts and circumstances deemed to
provide a basis for termination of Employee’s employment, and (c)





--------------------------------------------------------------------------------





if the Termination Date is other than the date of receipt of such notice,
specifies the Termination Date (which date shall not be more than 15 days after
the giving of such notice).
3.Compensation upon Termination following a Change of Control. Subject to the
provisions of subsection (g) below and Sections 4, 5 and 6 hereof, in the event
of Employee’s Termination following a Change of Control, Employee shall be
entitled to receive the following payments and benefits from the Company:
(a)Within 15 days after the Termination Date, Employee shall receive a lump sum
cash payment equal to Employee’s unpaid base salary earned through the
Termination Date.


(b)If a bonus awarded to Employee pursuant to any Bonus Plan for payment in the
Termination Year shall not have been paid to Employee, Employee shall receive
the amount of such award within 15 days after the Termination Date. If no such
bonus shall have been awarded to Employee under any Bonus Plan, on the
Commencement Date Employee shall receive a lump sum cash payment in the amount
of the sum of the Target Amounts under each such Bonus Plan referred to in the
immediately preceding sentence which would have been payable to Employee in the
Termination Year.


(c)On the Commencement Date, Employee shall receive a lump sum cash payment
equal to the sum of (i) a pro-rated amount of the Target Bonus, (ii) the amount
(if any) paid by Employee for health care continuation coverage (COBRA) for the
period from the Termination Date to the date of such lump sum payment and (iii)
in the event the Employee was a participant in such plan prior to the
Termination Date, the Employer Non-Elective Contributions with which Employee
would have been credited under the Teleflex Incorporated Deferred Compensation
Plan (“Deferred Compensation Plan”) for each of the next two (2) plan years
following the plan year which includes the Termination Date, assuming that
Employee’s Compensation and Bonus, as those terms are defined in the Deferred
Compensation Plan, for each of the two (2) plan years immediately following the
plan year which includes the Termination Date are the same as Employee’s
Compensation and Bonus for the plan year which includes the Termination Date.
The pro-rated Target Bonus shall be computed by multiplying the Target Bonus by
a fraction (i) the numerator of which is the number of days in each year of the
Performance Period applicable to such Component Target Amount reduced by the
number of days in the Termination Year following the Termination Date and (ii)
the denominator of which is the number of days in the Performance Period.


(d)Beginning with the Commencement Date, Employee shall receive the following:


(i)Employee shall receive an amount equal to three times Employee’s Base Salary
(the “Base Salary Severance Amount”), which shall be divided into 36 equal
monthly installments and paid as follows: (A) on the Commencement Date an amount
equal to the first seven monthly installments and (B) an additional monthly
installment on the first day of each month thereafter for the next twenty-nine
months. However, if the Change of Control does not satisfy the requirements to
be a ‘change in control’ for purposes of Code Section 409A and the Treasury
Regulations and other guidance issued thereunder, then, if necessary to satisfy
Code Section 409A, the Base Salary Severance Amount shall be divided into 36
equal monthly installments and paid as follows: (A) on the Commencement Date an
amount equal to the first seven monthly installments and (B) an additional
monthly installment on the first day of each month thereafter until all of the
installments have been paid.


(ii)Employee shall receive an amount equal to the Target Bonus on each of the
six-month and eighteen-month and thirty-month anniversaries of the Commencement
Date.





--------------------------------------------------------------------------------





The amount paid on each such date shall be paid in the form of a single lump sum
cash payment.
(iii)The Company shall continue to provide health and dental benefits under the
Company’s then-current health and dental plans for Employee and Employee’s
spouse and eligible dependents during the balance of the Benefit Period on the
same basis as if Employee had continued to be employed during that period. If
the continuation of coverage under the Company’s health and dental plans for
Employee and Employee’s spouse and eligible dependents results in a violation of
Section 105(h) of the Code, the continuation of coverage will be on an after-tax
basis with the portion of the monthly cost of coverage paid by the Company being
additional taxable income. If the continuation of coverage under the Company’s
health and dental plans will be on an after-tax basis, the Company will pay
Employee a lump sum cash payment on the last day of each applicable month during
the Benefit Period (or balance thereof) so that Employee will be in the same
position as if the continuation of coverage could have been provided on a
pre-tax basis. The COBRA health care continuation coverage period under Section
4980B of the Code shall begin at the end of the Health Care Continuation Period.
Notwithstanding the preceding, if Employee and Employee’s spouse and eligible
dependents are not eligible to continue coverage under the Company’s health
and/or dental plan(s), the Company will reimburse Employee in cash on the last
day of each month during the Benefit Period (or balance thereof) an amount based
on the cost actually paid by Employee for that month to maintain health and/or
dental insurance coverage from commercial sources that is comparable to the
health and/or dental coverage Employee last elected as an employee for Employee
and Employee’s spouse and eligible dependents under the Company’s health and/or
dental plan(s) covering Employee, where the net monthly reimbursement after
taxes are withheld will equal the Company’s portion of the cost paid by Employee
for that month’s coverage determined in accordance with the Company’s policy
then in effect for employee cost sharing, on substantially the same terms as
would be applicable to an executive officer of the Company.


(iv)The Company shall reimburse Employee for the cost of outplacement assistance
services incurred by Employee up to a maximum of $20,000, which shall be
provided by an outplacement agency selected by Employee. The Company shall
reimburse Employee within 15 days following the date on which the Company
receives proof of payment of such expense, which proof must be submitted no
later than December 1st of the calendar year after the calendar year in which
the expense was incurred. Notwithstanding the foregoing, Employee shall only be
entitled to reimbursement for those outplacement service costs incurred by
Employee on or prior to the last day of the second year following the
Termination Year. In the event that Employee does not utilize the full amount of
outplacement services to which he is entitled under this Section 3(d)(iv), the
remaining amount shall not be converted into a cash payment to Employee.


(e)If Employee was provided with the use of an automobile as of the Termination
Date, Employee may continue to use such automobile during the Benefit Period. If
Employee received a cash vehicle allowance as of the Termination Date, the
Company shall pay Employee a cash vehicle allowance during the Benefit Period
equal to what it would cost Employee to lease the vehicle utilized by Employee
immediately prior to the Termination Date, calculated by assuming that the lease
is a three (3) year closed-end lease. The allowance shall generally be paid in
equal monthly payments; provided, however, that payment of the monthly payments
shall not begin until the Commencement Date. On the Commencement Date, Employee
shall receive a lump sum cash payment equal to the sum of the monthly





--------------------------------------------------------------------------------





payments that would have been paid between the Termination Date and Commencement
Date plus the monthly payment for the month in which the Commencement Date
occurs. The Company will pay the remaining monthly payments on the first day of
each month following the Commencement Date.


(f)All Company stock options and restricted stock held by Employee as of
Employee’s Termination Date that have not previously become vested and
exercisable shall immediately become fully vested and exercisable as of the date
immediately preceding the Termination Date, and any stock option or restricted
stock awards under which such stock options or restricted stock are granted are
hereby amended, effective the later of the Effective Date or the date of such
award, to so provide.


(g)As a condition to the obligation of the Company to pay compensation and
provide benefits under this Agreement, the Company shall have received from
Employee immediately following the Termination Date a written waiver and release
of claims against the Company substantially in the form attached hereto as
Exhibit A (but subject to any necessary adjustments reasonably determined by the
Company to be necessary to comply with applicable laws and regulations in effect
as of Employee’s Termination Date) executed by Employee (the “Release”), and
Employee shall not thereafter revoke the Release. If Employee fails to execute
or revokes the Release, no payments or benefits shall thereafter be made or
provided to Employee pursuant to this Agreement.


(h)Taxable Benefits. Any taxable welfare benefits provided pursuant to this
Section 3 that are not “disability pay” or “death benefits” within the meaning
of Treasury Regulations Section 1.409A-1(a)(5) (collectively, the “Applicable
Benefits”) shall be subject to the following requirements in order to comply
with Code Section 409A. The amount of any Applicable Benefit provided during one
taxable year shall not affect the amount of the Applicable Benefit provided in
any other taxable year, except that with respect to any Applicable Benefit that
consists of the reimbursement of expenses referred to in Code Section 105(b), a
limitation may be imposed on the amount of such reimbursements over some or all
of the applicable Benefit Period, as described in Treasury Regulations Section
1.409A-3(i)(iv)(B). To the extent that any Applicable Benefit consists of the
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred. No Applicable Benefit may be liquidated or exchanged for
another benefit. If Employee is a “specified employee”, as defined in Code
Section 409A, then during the period of six months immediately following
Employee’s Termination of Employment, Employee shall be obligated to pay the
Company the full cost for any Applicable Benefits that do not constitute health
benefits of the type required to be provided under the health continuation
coverage requirements of Code Section 4980B, and the Company shall reimburse
Employee for any such payments on the first business day that is more than six
months after the Termination Date.


4.Limitations on Certain Payments.
(a)Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs and it is determined that any payment or distribution by the
Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, then, if the aggregate present value of
such Payments exceeds 2.99 times Employee’s “base amount,” as defined in Section
280G(b)(3) of the Code (the “Base Amount”), the amounts constituting “parachute
payments” which would otherwise be payable to or for the benefit of Employee
shall be reduced to the extent necessary so that such “parachute payments” are
equal to 2.99 times the Base Amount (the “Reduced Amount”); provided that such
amounts shall not be so reduced if the Employee determines, based upon the
advice of the Accounting Firm (as defined below), that without such reduction
Employee would be entitled to receive and retain, on a net after tax basis
(including,





--------------------------------------------------------------------------------





without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after tax basis, that the
Employee would be entitled to retain upon his receipt of the Reduced Amount.


(b)If the determination made pursuant to Section 4(a) results in a reduction of
the Payments that would otherwise be paid to Employee except for the application
of Section 4(a), then the reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of equity-based
awards (if applicable); reduction of employee benefits. In the event that
acceleration of vesting of equity-based awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Employee’s equity-based award.


(c)All determinations to be made under this Section 4 shall be made by the
Company’s independent public accountants immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and Employee before the date of the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and Employee within 20 days after
the Termination Date. Any such determination by the Accounting Firm shall be
binding upon the Company and Employee.


(d)All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 4 shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 4, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.


(e)As a result of the uncertainty in the application of Section 280G of the Code
at the time of a determination hereunder, it is possible that payments will be
made by the Company which should not have been made under this Section 4
(“Overpayment”) or that additional payments which are not made by the Company
under this Section 4 should have been made (“Underpayment”). In the event that
there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be treated for all purposes as a loan to
Employee, which Employee shall repay to the Company together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under this Agreement, any such Underpayment shall be promptly paid by the
Company to or for the benefit of Employee, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.
5.Confidential Information. Employee recognizes and acknowledges that, by reason
of Employee’s employment by and service to the Company, Employee has had and
will continue to have access to confidential information of the Company and its
affiliates, including, without limitation, information and knowledge pertaining
to products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the Company and its affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
affiliates (“Confidential Information”). Employee acknowledges that such
Confidential Information is a valuable and unique asset of the Company, and
Employee covenants that Employee will not, either during or after Employee’s
employment by the Company, disclose any such Confidential Information to any
person for any reason whatsoever without the prior written authorization of the
Company, unless such information is in the public domain through no fault of
Employee or except as may be required by law or in a judicial or





--------------------------------------------------------------------------------





administrative proceeding. Notwithstanding anything to the contrary herein, (a)
each of the parties hereto (and each employee, representative, or other agent of
such parties) may disclose to any person, without limitation of any kind, the
federal income tax treatment and federal income tax structure of the
transactions contemplated hereby and all materials (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure; and (b) nothing in this Agreement shall prohibit or impede
Employee from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided that in
each case such communications and disclosures are consistent with applicable
law. Notwithstanding the foregoing, under no circumstance will Employee be
authorized to disclose any information covered by attorney-client privilege or
attorney work product of the Company or any of its subsidiaries without prior
written consent of the Company’s General Counsel or other officer designated by
the Board of Directors of the Company.


6.Equitable Relief.
(a)Employee acknowledges that the restrictions contained in Section 5 hereof are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the Company would not have entered into this Agreement in
the absence of such restrictions, and that any violation of any provision of
that Section will result in irreparable injury to the Company. Employee
represents and acknowledges that (i) Employee has been advised by the Company to
consult Employee’s own legal counsel in respect of this Agreement, and (ii)
Employee has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with Employee’s counsel.


(b)Employee agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Section 5 hereof, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. Without limiting the foregoing, Employee also agrees that payment of
the compensation and benefits payable under Section 3 of this Agreement may be
automatically ceased in the event of a material breach of the covenants of
Section 5, provided the Company gives Employee written notice of such breach,
specifying in reasonable detail the circumstances constituting such material
breach. In the event that any of the provisions of Section 5 hereof should ever
be adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, service,
or other limitations permitted by applicable law.


(c)Employee irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of Section 5 hereof, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the Eastern District of Pennsylvania, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in or around Philadelphia, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Employee may have to the laying
of venue of any such suit, action or proceeding in any such court. Employee also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 14 hereof.
7.Other Payments and Indemnification. The payments due under Section 3 hereof
shall be in addition to and not in lieu of any payments or benefits due to
Employee under any other plan,





--------------------------------------------------------------------------------





policy or program of the Company except as provided under Section 16(a) and
except that no cash payments shall be paid to Employee under any severance plan
of the Company that are due and payable solely as a result of a Change of
Control. In addition, Employee shall continue to be covered by any policy of
insurance providing indemnification rights for service as an officer and
director of the Company and to all other rights to indemnification provided by
the Company, in each case at least as favorable as applicable to Employee on the
Effective Date .


Notwithstanding anything set forth herein to the contrary, where the Employee
receives any benefit or payment provided for under this Agreement, he shall not
be entitled to any benefit under the Senior Executive Officer Severance
Agreement and vice versa. Under no circumstances may Employee be entitled to
receive payment under both agreements.
8.Enforcement. It is the intent of the parties that Employee not be required to
incur any expenses associated with the enforcement of Employee’s rights under
this Agreement by arbitration, litigation or other legal action, because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Employee hereunder. Accordingly, the Company shall pay
Employee on demand the amount necessary to reimburse Employee in full for all
expenses (including all attorneys’ fees and legal expenses) incurred by Employee
in attempting to enforce any of the obligations of the Company under this
Agreement, without regard to outcome, unless the lawsuit brought by Employee is
determined to be frivolous by a court of final jurisdiction. The Company shall
reimburse Employee for expenses under this Section 8 no later than the end of
the calendar year next following the calendar year in which such expenses were
incurred, it being understood that the foregoing limitation is intended to
ensure compliance with Code Section 409A, and shall not serve to extend or
otherwise delay the time period within which the Company is required to
reimburse Employee for expenses as set forth in this Section 8. The Company
shall not be obligated to pay any such expenses for which Employee fails to make
a demand and submit an invoice or other documented reimbursement request at
least 10 business days before the end of the calendar year next following the
calendar year in which such expenses were incurred. The amount of such expenses
that the Company is obligated to pay in any given calendar year shall not affect
the expenses that the Company is obligated to pay in any other calendar year.
Employee’s right to have the Company pay the expenses may not be liquidated or
exchanged for any other benefit.


9.No Mitigation. Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by other employment or otherwise.


10.No Set-Off. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Employee or others.


11.Taxes. Any payments required under this Agreement shall be subject to
applicable tax withholding.


12.Term of Agreement. The term of this Agreement shall be for three years from
the Effective Date and shall be automatically renewed for successive one-year
periods unless the Company notifies Employee in writing that this Agreement will
not be renewed at least 60 days prior to the end of the current term; provided,
however, that (i) this Agreement shall remain in effect for at least two years
after a Change of Control occurring during the term of this Agreement and shall
remain in effect until all





--------------------------------------------------------------------------------





of the obligations of the parties hereunder are satisfied, and (ii) this
Agreement shall terminate if, prior to but not in contemplation of a Change of
Control, the employment of Employee with the Company and its affiliates shall
terminate for any reason. In the event Employee does not assume the role of
President and Chief Executive Officer of the Company, for any reason, by the
Effective Date, this Agreement shall be considered null and void and of no force
or effect.


13.Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Employee, to acknowledge expressly that
this Agreement is binding upon and enforceable against the Company in accordance
with the terms hereof, and to become jointly and severally obligated with the
Company to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or successions
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, the Company shall mean the Company as herein before
defined and any such successor or successors to its business or assets, jointly
and severally.


14.Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:
If to the Company, to:
Teleflex Incorporated
550 E. Swedesford Rd.
Suite 400
Wayne, PA 19087
Attn: Cam Hicks


If to Employee, to:
Liam Kelly
[ADDRESS OMITTED]
[ADDRESS OMITTED]


or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section; provided, however, that if no such notice is given by the
Company following a Change of Control, notice at the last address of the Company
or to any successor pursuant to Section 14 hereof shall be deemed sufficient for
the purposes hereof. Any such notice shall be deemed delivered and effective
when received in the case of personal delivery, five days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.
15.Residence; Governing Law. Employee hereby represents and warrants to the
Company that, as of the date of this Agreement, Employee is a resident of the
Commonwealth of Pennsylvania. This Agreement shall be governed by and
interpreted under the laws of the Commonwealth of Pennsylvania without giving
effect to any conflict of laws provisions.









--------------------------------------------------------------------------------





16.Entire Agreement, Amendment and Assignment.
(a)From and after the Effective Date, this Agreement shall be deemed to set
forth the entire understanding between the parties hereto with respect to the
subject matter hereof, and shall supersede all prior agreements with respect to
the subject matter hereof, including without limitation, the Executive Change In
Control Agreement, dated May 1, 2015, between the Company and Employee (the
“Existing CIC Agreement”); provided however, the parties acknowledge and agree
that, from and after the date hereof until the Effective Date, the Existing CIC
Agreement shall continue in effect and shall continue to govern Employee’s
rights with respect to the subject matter hereof. This Agreement cannot be
changed, modified, extended or terminated except upon written amendment executed
by Employee and approved by the Board and executed on the Company’s behalf by a
duly authorized officer.


(b)Notwithstanding anything in this Agreement to the contrary, except as stated
in Section 7 above, this Agreement is not intended to supersede or alter
Employee’s rights under any compensation, benefit plan or program, unless
specifically modified hereunder, in which Employee participated and under which
Employee retains a right to benefits. The provisions of this Agreement may
provide for payments to Employee under certain compensation or bonus plans under
circumstances where such plans would not provide for payment thereof. It is the
specific intention of the parties that the provisions of this Agreement shall
supersede any provisions to the contrary in such plans, to the extent that the
provisions of this Agreement are more favorable to Employee than the terms of
such plans, and such plans shall be deemed to have been amended to correspond
with this Agreement without further action by the Company or the Board.


(c)Nothing in this Agreement shall be construed as giving Employee any right to
be retained in the employ of the Company.


(d)All of the terms and provisions of this Agreement, including the covenants of
Section 5, shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, representatives, successors and assigns of the parties
hereto.


(e)It is the Parties’ intention that the benefits and rights to which Employee
could become entitled in connection with Termination of Employment comply with
Code Section 409A. If Employee or the Company believes, at any time, that any of
such benefits or rights do not so comply, he or it shall promptly advise the
other party and shall negotiate reasonably and in good faith to amend the terms
of this Agreement such that it complies (with the most limited economic effect
on Employee and the Company).
17.Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.


18.Remedies Cumulative; No Waiver. No right conferred upon Employee by this
Agreement is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by Employee in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, including, without limitation, any delay by Employee in delivering a
Notice of Termination pursuant to Section 2 hereof after an event has occurred
which would, if Employee had resigned, have constituted a Termination following
a Change of Control pursuant to Section 1 of this Agreement.





--------------------------------------------------------------------------------





19.Miscellaneous. All section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.


20.Construction. The word “including” means “including without limitation.”


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written in Wayne,
Pennsylvania.
 
Teleflex Incorporated


By: /s/ Cameron P. Hicks
Name: Cameron P. Hicks
Title: Vice President - Global Human Resources
 




  /s/ Liam Kelly
Liam Kelly










--------------------------------------------------------------------------------





EXHIBIT A
GENERAL RELEASE
1.    I, Liam Kelly, for and in consideration of certain payments to be made and
the benefits to be provided to me under the Executive Change In Control
Agreement, effective as of January 1, 2018 (the “Agreement”) with Teleflex
Incorporated (the “Company”) and conditioned upon such payments and provisions,
do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
past or present subsidiaries and affiliates, its and their past or present
officers, directors, stockholders, employees and agents, their respective
successors and assigns, heirs, executors and administrators, the pension and
employee benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, which I ever had, now have,
or hereafter may have, or which my heirs, executors or administrators hereafter
may have, by reason of any matter, cause or thing whatsoever from the beginning
of my employment with the Company to the date of these presents and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship and the
termination of my employment relationship with the Company, including but not
limited to, any claims which have been asserted, could have been asserted, or
could be asserted now or in the future under any federal, state or local laws,
including any claims under the Pennsylvania Human Relations Act, 43 Pa. C.S.A.
§§951 et. seq., the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., Title VII
of the Civil Rights Act of 1964, 42 USC §§ 2000e et seq., the Civil Rights Act
of 1991, 2 USC §§ 60 et seq., as applicable, the Age Discrimination in
Employment Act of 1967, 29 USC §§ 621 et seq., the Americans with Disabilities
Act, 29 USC §§ 706 et seq., and the Employee Retirement Income Security Act of
1974, 29 USC §§ 301 et seq., all as amended, any contracts between the Company
and me and any common law claims now or hereafter recognized and all claims for
personal injuries, counsel fees and costs; provided, however, that this Release
shall not apply to any entitlements under the terms of the Agreement or under
any other plans or programs of the Company in which I participated and under
which I have accrued and become entitled to a benefit other than under any
Company separation or severance plan or programs.
  
2.    Subject to the limitations of paragraph 1 above, I expressly waive all
rights afforded by any statute which expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.
3.    I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on ___________________, 20__ and the Company
has no obligation, contractual or otherwise to me to hire, rehire or reemploy me
in the future. I acknowledge that the terms of the Agreement provide me with
payments and benefits which are in addition to any amounts to which I otherwise
would have been entitled.
4.    I hereby agree and acknowledge that the payments and benefits provided by
the Company are to bring about an amicable resolution of my employment
arrangements and are not to be construed as an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company and that the Agreement was, and this Release is, executed voluntarily to
provide an amicable resolution of my employment relationship with the Company.





--------------------------------------------------------------------------------





5.    I hereby acknowledge that nothing in this Release shall prohibit or
restrict me from: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; or (iii)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization. In addition, I understand that each of the
parties hereto (and each employee, representative, or other agent of such
parties) may disclose to any person, without limitation of any kind, the federal
income tax treatment and federal income tax structure of the transactions
contemplated hereby and all materials (including opinions or other tax analyses)
that are provided to such party relating to such tax treatment and tax
structure.
6.    I hereby certify that I have read the terms of this Release, that I have
been advised by the Company to discuss it with my attorney, that I have received
the advice of counsel and that I understand its terms and effects. I
acknowledge, further, that I am executing this Release of my own volition with a
full understanding of its terms and effects and with the intention of releasing
all claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.
7.    I hereby acknowledge that I have been informed that I have the right to
consider this Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this Release for a period of seven
days following execution by giving written notice to the Company at the address
set forth in Section 14 of the Agreement.
8.    I hereby further acknowledge that the terms of Sections 5 and 6 of the
Agreement shall continue to apply for the balance of the time periods provided
therein and that I will abide by and fully perform such obligations.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





Intending to be legally bound hereby, I execute the foregoing Release this ___
day of _____________, 20 ___.
 
 
 
 
 
Witness
 
Liam Kelly
 
 












